                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA


 Marie Assa’ad-Faltas,                              Civil Action No. 3:18-cv-03563-TLW

               Plaintiff,

        v.
                                                                      Order
 Wal-Mart Stores East, L.P. and
 Hewlett-Packard Company,

               Defendant.



       Plaintiff Marie Assa’ad-Faltas, proceeding pro se and in forma pauperis, filed this

action under 28 U.S.C. § 1332, asserting a claim for negligence against Wal-Mart Stores East,

L.P., regarding an injury Plaintiff allegedly sustained at a Wal-Mart store, as well as claims

against both Wal-Mart and Hewlett-Packard Company regarding an allegedly defective

computer made by HP and sold by Wal-Mart to Plaintiff. ECF No. 1. This matter now comes

before the Court for review of the Report and Recommendation (Report) filed by United

States Magistrate Judge Shiva V. Hodges. ECF No. 64.

       The Magistrate Judge previously issued a separate Report & Recommendation, ECF

No. 53, recommending that the Court deny Wal-Mart’s motion to dismiss for lack of

jurisdiction, ECF No. 31, ordering HP to show cause why Plaintiff’s motion for default, ECF

No. 38, should not be granted, and denying Plaintiff’s motion for recusal as to the Magistrate

Judge. Plaintiff has additionally filed a separate motion for recusal as to the undersigned that

the Court has considered and will address in this order. After the Magistrate Judge issued the

first Report, HP filed a response to show cause and answer to the complaint. ECF No. 59, 61.

The Magistrate Judge then issued the second Report recommending that Plaintiff’s motion


                                               1
for default judgment against HP, ECF No. 38, be denied. Plaintiff filed Objections to HP’s

response to show cause and to the Magistrate Judge’s Report. ECF No. 62, 68. Neither Wal-

Mart nor HP has filed objections to the Report. After the Magistrate Judge issued her Report,

Plaintiff filed an Amended Complaint. ECF No. 91. The matter is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s Report and Recommendation to which a specific objection is registered,

and may accept, reject, or modify, in whole or in part, the recommendations contained in that

report. 28 U.S.C. § 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections.... The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility
       for the final determination. The Court is required to make a de novo
       determination of those portions of the report or specified findings or
       recommendation as to which an objection is made. However, the Court is not
       required to review, under a de novo or any other standard, the factual or legal
       conclusions of the magistrate judge as to those portions of the report and
       recommendation to which no objections are addressed. While the level of
       scrutiny entailed by the Court's review of the Report thus depends on whether
       or not objections have been filed, in either case the Court is free, after review,
       to accept, reject, or modify any of the magistrate judge's findings or
       recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has reviewed the Report, the

objections, and relevant filings. After careful consideration, the Court concludes that the

Plaintiff’s objections offer no showing, either factually or legally that the Report should be

rejected. Therefore, IT IS ORDERED that the Report, ECF No. 64, is ACCEPTED, and the

Objections to the Report, ECF No. 68, are OVERRULED. For the reasons stated in the Report

and those stated herein, Plaintiff’s motion for entry of default judgment against HP, ECF No.


                                               2
38, is DENIED. Additionally, the Court has considered Plaintiff’s motion for recusal. ECF No.

46. The motion offers no showing, either factually or legally, warranting recusal and

therefore the motion is DENIED. In light of Plaintiff’s Amended Complaint, ECF No. 91, Wal-

Mart’s motion to dismiss, ECF No. 31, directed at the original complaint, ECF No. 1, is moot.

       IT IS SO ORDERED.

                                                         __s/Terry L. Wooten______
                                                  Senior United States District Judge

March 24, 2020
Columbia, South Carolina




                                              3
